DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

August 6, 2012

FROM:

Cindy Mann, Director
Center for Medicaid and CHIP Services (CMCS)

SUBJECT:

Medicaid Managed Long Term Services and Supports (MLTSS)—Two New
Resources on Medicaid.gov

The Centers for Medicare & Medicaid Services (CMS) is pleased to announce the availability of two
new resources on Medicaid managed long-term services and supports (MLTSS) to support states and
other partners in enhancing the quality of these services.
Increasing numbers of states are using MLTSS—which is the delivery of long-term services and
supports through capitated Medicaid managed care programs – as a strategy for expanding home- and
community-based services, promoting community inclusion, ensuring quality and increasing
efficiency. The number of states with MLTSS doubled from 2004 to 2012, and increasingly states
have been seeking technical assistance on design and implementation of these services.
MLTSS offers states a broad and flexible set of program design options, and may be used as an
overarching structure to promote initiatives such as Money Follows the Person, participant-directed
services, the Balancing Incentive Program, etc. States and stakeholders have expressed an interest in
learning more about MLTSS, and how new long-term service and support opportunities in the
Affordable Care Act may be incorporated into an MLTSS program.
2012 MLTSS Environmental Scan
Between January and June 2012, CMS conducted a national environmental scan of Medicaid
MLTSS. The scan included an inventory of all MLTSS programs that had been implemented as of
June 2012, and a projection of future programs through January 2014. State-by-state results are
included for current and projected programs. This report synthesizes the findings across states,
reporting national enrollment, characteristics of contractors and multiple program features.
Key highlights include significant growth in MLTSS from 8 states in 2004 to 16 in 2012. In addition
to the number of States with MLTSS programs doubling, the number of persons receiving LTSS
through managed care programs increased from 105,000 to 389,000. By 2014, the number of states
projected to have MLTSS programs is 26. The report describes the varying ways in which states
have designed MLTSS arrangements: states have chosen to include and exclude different subpopulation groups and have chosen varying degrees of integration across services. Some states have
implemented capitated payments for limited Medicaid benefits, some for comprehensive Medicaid

CMCS Informational Bulletin, Page 2
benefits, and some for comprehensive Medicaid and Medicare benefits. For further information, visit
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/DeliverySystems/Medicaid-Managed-Long-Term-Services-and-Supports-MLTSS.html for the full report.
Online Web Resource
In an effort to enhance the availability and quality of MLTSS, CMS is releasing an online tool
offering states guidance on program design, Medicaid authorities and other information relevant to
the effective management of MLTSS. This online resource provides consistent, accessible technical
assistance which will be updated as policy and practice in the growing field of MLTSS evolves. It
also features links to information such as sample contracts, state examples of effective organizational
structure to manage MLTSS, and other useful sources of information. For more information, please
visit http://www.medicaid.gov/mltss/.

